—Appeal by the de*658fendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered February 9, 1998, convicting him of assault in the second degree, criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendants’ contention, the trial court properly admitted testimony of an uncharged crime as it was inextricably interwoven with the crime charged and its probative value outweighed any possible prejudice (see, People v Alvino, 71 NY2d 233, 241-242; People v Vails, 43 NY2d 364, 368-369; People v Zarvela, 211 AD2d 690; People v Tabora, 139 AD2d 540).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Krausman, J. P., S. Miller, Schmidt and Adams, JJ., concur.